Citation Nr: 0904778	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  07-23 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for death pension benefits.  


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

This appeal arises from a June 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines wherein the RO 
determined that the appellant did not have any legal 
entitlement to VA death benefits, on the basis that his 
deceased spouse had no recognized military service under VA 
law.  The appellant's wife died in January 2006.


FINDING OF FACT

The decedent did not have qualifying service to be eligible 
for VA pension benefits, and therefore the appellant, as his 
surviving spouse, is not eligible for VA death pension 
benefits.  


CONCLUSION OF LAW

There is no legal eligibility for an award of VA death 
pension benefits to the appellant.  38 U.S.C.A. § 107(a) 
(West 2002); 38 C.F.R. § 3.40 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background and Analysis

The appellant claims that his wife's military service meets 
the requirements for eligibility for VA benefits on the basis 
that she is a "veteran" and as a result he should be 
entitled to service connection for VA death benefits.  In 
this regard, he purports that his wife had valid military 
service with the U.S. Armed Forces in the Far East (USAFFE) 
during World War II.

The term "veteran" means a person who served in the active 
military, naval or air service, and was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2008).  
Certain service with the Philippine Scouts, the Commonwealth 
Army of the Philippines, and guerrilla service is considered 
to be qualifying service.  38 U.S.C.A. § 107 (West 2002); 38 
C.F.R. § 3.40 (2008).  

In support of his claim the appellant has submitted a 
"certification" of the decedent's military service from the 
Armed Forces of the Philippines, Office of the Adjutant 
General and an Affidavit for Philippine Army Personnel dated 
in June 1947.  These documents essentially show the decedent 
was a member of the First Aiders, Medical Battalion, from 
February 1942 to June 1947.  However, neither document 
indicates that she had any service that would render the 
appellant eligible for VA death benefits.  

The RO requested certification from the service department of 
the appellant's records.  The appellant's maiden name, date 
and place of birth, service number, and dates of alleged 
service were provided to the service department.  In June 
2007, the National Personnel Records Center (NPRC) reported 
that the appellant's wife did not have service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces. 

Thereafter, the appellant submitted a copy of his December 
2007 pension check from the Philippines Veterans Affairs 
Office.  

Unfortunately, the VA may not accept any of these documents 
as proof of service in the United States military because 
they were not issued by the service department.  The VA may 
only accept evidence of service submitted by a claimant when 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time, and character of service; and (3) in the 
opinion of the VA, the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a) (2008).  Consequently, the Board finds that the 
evidence submitted in support of the claim may not be 
accepted as verification of service for VA purposes.  In 
fact, VA is prohibited from finding verified service based 
upon such evidence.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  

As this evidence submitted by the appellant is insufficient 
to prove qualifying service, VA is bound by the certification 
of the service department which shows that the appellant's 
late wife did not have service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.  See Venturella v. 
Gober, 10 Vet. App. 340 (1997).  

The Board notes that no additional facts, such as alternate 
name spellings, or different dates of service/service numbers 
to warrant recertification, have been received by the RO.  
Accordingly, the Board finds that VA has fully complied with 
its duty under 38 C.F.R. § 3.203(c).

Therefore, the appellant's claim for entitlement to VA death 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

However, the Board notes that the narrow threshold issue on 
appeal is whether the appellant has basic eligibility for VA 
benefits.  The appellant claims that his wife had World War 
II Philippine Commonwealth Army service sufficient to qualify 
him for VA death benefits.  For entitlement to VA benefits, 
the law requires verification of service from the service 
department.  The appellant was notified of this requirement, 
and the evidence required to substantiate his claim, in May 
2006 and again in December 2007.

Absent the required certification of service from the service 
department, there is no reasonable possibility that further 
development of the claim by VA would substantiate the claim.  
Nor, in the context of the law that applies to this case, is 
there any indication in the record that there is any evidence 
which could substantiate the claim, which has not been 
obtained.  The appellant has had an opportunity to respond 
with additional evidence or argument on this ground for 
denying his claim.  He has neither come forward with 
appropriate evidence nor is there any reasonable possibility 
that such evidence exists.  In light of all of these 
considerations, the Board finds that it is not prejudicial to 
the appellant to proceed to adjudicate the claim on the 
current record.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Moreover, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  These 
circumstances include, but are not limited to, the 
appellant's ineligibility for the benefit sought because of 
lack of qualifying service, lack of veteran status, or other 
lack of legal eligibility.  38 C.F.R § 3.159(d).  The RO took 
appropriate steps to attempt to verify the decedent's active 
service, and no other development is warranted because the 
law, and not the evidence, is dispositive in this case.  VA 
is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  
Therefore, any deficiency in notice to the appellant as to 
the duty to assist, including the respective responsibilities 
of the parties for securing evidence, is harmless error.  See 
also Valiao v. Principi, 17 Vet. App. 229 (2003).

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Basic eligibility for death pension benefits is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


